DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 5, in the reply filed on 8 September 2022 is acknowledged.
	Claims 6 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 September 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:
	Regarding claim 1, claim 1 recites “the first adhesive layer and the second adhesive layer are optical transparent” (l. 11 of the claim).  This limitation may be better stated as “the first adhesive layer and the second adhesive layer are optically transparent”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US 2007/0128452 A1) in view of Boote (US 2011/0170170 A1) and Beteille (US 2004/0067343 A1).
	Regarding claim 1, Fisher discloses an electrochromic article (e.g. Fig. 1 – 9; ¶¶ [0006] – [0136]), comprising: 
	a first glass (a first one of “two layers of glass”, “first glass layer”, “second glass layer”, e.g. one of “two layers of glass” 34, 36: e.g. Fig. 6; ¶¶ [0013], [0014], [0020], [0038], [0042] – [0045], [0134]); 
	a first adhesive layer disposed on the first glass (closer one of “fourth layer” 30, “fifth layer” 32 of “poly(vinyl butyral) type material” closer to the one of the “layers of glass” 34, 36 corresponding to the claimed first glass: e.g. Fig. 6; ¶¶ [0038], [0039], [0045]); 
	a second glass (the other one of the “two layers of glass”, “first glass layer”, “second glass layer”, e.g. the other one of “layers of glass” 34, 36: e.g. Fig. 6; ¶¶ [0013], [0014], [0020], [0038], [0042] – [0045], [0134]); 
	a second adhesive layer disposed on the second glass (closer one of “fourth layer” 30, “fifth layer” 32 of “poly(vinyl butyral) type material” closer to the one of the “layers of glass” 34, 36 corresponding to the claimed second glass: e.g. Fig. 6; ¶¶ [0038], [0039], [0045]); 
	a solid-state electrochromic device (ECD) interposed between the first adhesive layer and the second adhesive layer (“polymer sheet”, e.g. “polymer layer” 24: e.g. Fig. 3 – 6; ¶¶ [0006] – [0014], [0017] – [0019], [0024], [0025], [0033] – [0136]),
	wherein the first adhesive layer and the second adhesive layer are optically transparent (based on using a same material, e.g. “poly(vinyl butyral) type material” as used for the “polymer sheet” which is transparent in embodiments and/or the use in transparent, light transmitting articles: e.g. ¶¶ [0010], [0014], [0033], [0035], [0038], [0039], [0044], [0045], [0133]); and
	edges of the adhesive layers are, e.g., equal to edges of the ECD (e.g. Fig. 6).
	Although Fisher is not explicit as to (I) the electrochromic article being an electrochromic sunroof, (II) disposing a sealant at edges of the first glass and the second glass to seal the ECD, the first adhesive layer, and the second adhesive layer between the first glass and the second glass, (III) the sealant being adhesive and waterproof, these features would have been obvious in view of Boote and Beteille.
	With respect to (I), Fisher does disclose the electrochromic article may be, e.g., a windshield, a window, or sunglasses (e.g. ¶¶ [0024], [0135]).  Fisher’s disclosed use of a windshield or a window imply suitability for use of the electrochromic article in structural or vehicular applications, and the disclosed use of sunglasses implies the ability of a solid-state ECD to be successfully employed to control sunlight.
	Boote discloses sunroofs as a window useful for controlling light into a vehicle, useable in the same manner as a windshield (“rooflight”, “windscreen”: e.g. ¶¶ [0006], [0081]) albeit with the understanding that a windshield is generally a forward facing glass whereas an sunroof generally faces upward.  Accordingly, one of ordinary skill in the art would have understood Fisher’s disclosure of windows encompasses sunroofs, or at least would have understood the equivalence in end use Fisher and Boote disclose.  Furthermore, Fisher does not particularly limit the end use of the electrochromic article so long as it is suitable for electrochromic control (e.g. ¶¶ [0024], [0135]), and Boote’s discloses introduces sunroofs as being within this context.
	Therefore, it would have been obvious to provide Fisher’s electrochromic article as an electrochromic sunroof as Boote suggests, the motivation being to provide light control capabilities to a vehicle to the upward facing roof thereof.	
	With respect to (II) and (III), Beteille discloses electrochromic apparatuses comprising a solid-state electrochromic device sandwiched between first and second glasses, one of the glasses bearing an adhesive layer for adhering the solid-state electrochromic device (ECD), wherein a sealant is disposed at edges of the first and second glasses to seal the ECD and the adhesive layer between the first glass and the second glass, the sealant being adhesive and waterproof (e.g. Fig. 1 – 3; ¶¶ [0007], [0008], [0015] – [0081]).  Beteille discloses solid-state ECDs are sensitive to water and therefore require a sealant as highlighted above in order to preserve proper functioning of the solid-state ECD (e.g. ¶¶ [0014] – [0018], [0026], [0027], [0029], [0044], [0049], [0068], [0071], [0079]).
	As a sunroof per Boote’s suggestion (e.g. for a vehicle), Fisher’s electrochromic article would have been understood to be exposed to water.  In the context of vehicles, one of ordinary skill in the art would have understood water to include at least rain, melt from snow and/or ice, and vapor in the air, i.e. humidity.
	Given the positions of the first and second adhesive layers Fisher discloses as discussed above, it would have been obvious to modify the electrochromic sunroof to include a sealant disposed at edges of the first and second glasses to seal the ECD, the first adhesive layer, and the second adhesive layer between the first glass and the second glass, wherein the sealant is adhesive and waterproof as Beteille suggests, the motivation being to ensure proper functioning of the electrochromic sunroof in its intended operating environment.
	Regarding claim 2, in addition to the limitations of claim 1, Fisher discloses the first glass and the second glass are flat (e.g. Fig. 6).  
	Regarding claim 3, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Fisher discloses the first adhesive layer and the second adhesive layer include, e.g., hot melting adhesives (“fourth layer” 30, “fifth layer” 32 include “poly(vinyl butyral) type material”: e.g. Fig. 6; ¶¶ [0038], [0039], [0045]).
	Regarding claim 4, in addition to the limitations of claim 3, as discussed in the 35 U.S.C. 103 rejections of claims 1, and 3, Fisher discloses the hot melting adhesives include, e.g., polyvinyl butyral membrane (“fourth layer” 30, “fifth layer” 32 include “poly(vinyl butyral) type material”: e.g. Fig. 6; ¶¶ [0038], [0039], [0045]).
	Regarding claim 5, in addition to the limitations of claim 1, Beteille discloses the sealant includes, e.g., polyurethane (e.g. ¶¶ [0027], [0044], [0045], [0059], [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783